Case 0:21-mj-06312-AOV Document 5 Entered on FLSD Docket 05/12/2021 Page 1 of 1

                              SOUTHERN D ISTRICT OF FLORIDA
                                    CaseNo.21-M J-6312-AOV

U nited States ofAm erica
                Plaintiff,

      V.
Garry Laforest
              Defendant.



                                     O RDER OF RFM OVAL
       lt appearing that in the Southern District efNew York,an Indictm entwas tiled againstthe
above-nam ed defendanton a charge ofConspiracy to Comm itW ire Fraud,and thatthe defendantwas
arrcsted in the Southern District of Florida and was given a hearing before United States M agistrate
JudgeAlicia 0.Valle atFortLauderdale,Florida,which officially com m itted thedefendantforrem oval
to the Southern District of New Y ork,it is ORDERED AN D ADJUDGED that the defendantbe
rem oved totheabove-named districtfortrialon said charge.
       And it further appearing that the defendant waived further hearing in the said removal
proceedingsand was held by the M agistrate Judge Alicia 0 .Valle forremovaland posted bailin the
amount of $Q ' '                                      which was approved by the United States
M agistrate Judge Alicia 0.Valle,and it is further ORDERED thatthe defendantshallappear in the
aforesaid districtatsuch times and placesas may be ordered by thatDistrictCourt,in accordance with
theterm sand conditionsofaforesaid bond furnished by thedefendant,and itisfurtherORDERED that
thefunds,plusinterest,which m ay havebeen deposited on behalfofthisdefendantwith theClerk ofthe
CourtunderBailReform Actbetransferred to the districtwhererem oved.
       DONE AND ORDERED atFortLauderdale,Floridaon 5/12/2021.




                                                  Alicia 0.Valle
                                                  U nited States M agistrate Judge
